DETAILED ACTION

This action is in response to the Application filed on 05/15/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/06/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0063074; (hereinafter Yasusaka) in view of US Pub. No. 2020/0059082; (hereinafter Matsushita) and further in view of US Pub. No. 2018/0351015; (hereinafter Hopf).

Regarding claim 1, Yasusaka [e.g. Fig. 2 - 5] discloses an isolation circuit, comprising: an isolation switch [e.g. 11] coupled with a system line [e.g. IN-OUT] and configured to isolate [e.g. open/disconnect] a first side of the system line [e.g. Vin] from a second side of the system line [e.g. load]; a controller [e.g. 13, 1201,1211,1212,1221,1222] coupled with the isolation switch, and configured to: detect a short circuit on the system line [e.g. paragraph 084 recites “Operational amplifier 1201 is provided to prevent overcurrent protective device 1 from being destroyed for example as a current larger than tolerable current Ito1 flows because of a ground fault or a short circuit. More specifically, operational amplifier 1201 determines whether the voltage between drain terminal D and source terminal S of FET 11 exceed tolerable voltage Vto1. When the voltage between drain terminal D and source terminal S of FET 11 exceeds tolerable voltage Vto1, operational amplifier 1201 outputs the limitation signal to controller 13 without delay”]; receive a current level signal [e.g. IN] representing the current level on the system line [e.g. IN represents a current level of the system line] and a voltage level signal [e.g. OUT] representing the voltage level on the system line [e.g. OUT represents a voltage on the system line], in response to detecting the short circuit [e.g. Fig. 5; paragraph 101 - 102 recite “FIG. 5 is a time chart for illustrating an operation of detector 22 when an abnormal situation such as a short circuit or a ground fault arises. As shown in FIG. 5, at time t9, for example a ground fault or a short circuit arises, and accordingly, current Tout rapidly increases, and reaches tolerable current Itol. Operational amplifier 1201 outputs the limitation signal to controller 13 immediately after time t9.  In response to the limitation signal, controller 13 controls FET 11 to limit the current that flows through FET 11 to tolerable current Itol. For a period of time from time t9 to time t10, current Tout exceeds second threshold value Iocp2. The period of time from time t9 to time t10 reaches second delay time L2.  Second detection circuit 122 outputs the turn-off signal to controller 13 immediately after time t10.  Controller 13 turns off FET 11 in response to the turn-off signal”]; determine whether the short circuit is false or not based on one or more detection thresholds [e.g. Figs. 3 – 5; Itol, Iocp1 and Iocp2] being satisfied by the current level signal and the voltage level signal [e.g. paragraphs 101 - 102 above]; control the isolation switch to open or to remain opened to isolate the first side from the second side when the one or more detection thresholds are not satisfied [e.g. paragraphs 101 – 102 above]; and control the isolation switch to close or to remain closed to not isolate the first side from the second side when the one or more detection thresholds are satisfied [e.g. paragraphs 099 - 122 recite “Current Tout exceeds first threshold value Iocp1 for a period of time from time t3 to time t4 and a period of time from time t5 to time t6.  However, the period of time from time t3 to time t4 is shorter than first delay time L1.  First detection circuit 121 does not output the turn-off signal to controller 13 immediately after time t3.  In contrast, the period of time from time t5 to time t6 reaches first delay time L1. First detection circuit 121 outputs the turn-off signal to controller 13 immediately after time t6. Controller 13 turns off FET 11 in response to the turn-off signal. FIG. 4 is a time chart for illustrating an operation of second detection circuit 122.  As shown in FIG. 4, between time t7 and time t8, current Tout exceeds second threshold value Iocp2. The period of time from time t7 to time t8 reaches second delay time L2.  Second detection circuit 122 outputs the turn-off signal to controller 13 immediately after time t8.  Controller 13 turns off FET 11 in response to the turn-off signal. FIG. 5 is a time chart for illustrating an operation of detector 22 when an abnormal situation such as a short circuit or a ground fault arises. As shown in FIG. 5, at time t9, for example a ground fault or a short circuit arises, and accordingly, current Tout rapidly increases, and reaches tolerable current Itol. Operational amplifier 1201 outputs the limitation signal to controller 13 immediately after time t9.  In response to the limitation signal, controller 13 controls FET 11 to limit the current that flows through FET 11 to tolerable current Itol. For a period of time from time t9 to time t10, current Tout exceeds second threshold value Iocp2. The period of time from time t9 to time t10 reaches second delay time L2. Second detection circuit 122 outputs the turn-off signal to controller 13 immediately after time t10.  Controller 13 turns off FET 11 in response to the turn-off signal”].
Yasusaka fails to disclose a current monitor coupled with the system line configured to measure a current level on the system line; a voltage monitor coupled with the first side of the system line and the second side of the system line, and configured to measure a voltage level on the system line, the voltage monitor being different from the current monitor; and a controller coupled with the isolation switch, the current monitor, and the voltage monitor; a voltage level signal representing the voltage level on the system line from the voltage monitor; a fire detection system.
Matsushita [e.g. Fig. 1 - 3] teaches a current monitor [e.g. 119] coupled with the system line [e.g. 102-105] configured to measure a current level on the system line [e.g. 119 is an ammeter]; a voltage monitor [e.g. 118] coupled with the first side of the system line [e.g. 104] and the second side of the system line [e.g. 105], and configured to measure a voltage level on the system line [e.g. 118 is a voltmeter], the voltage monitor being different from the current monitor [e.g. as shown]; and a controller [e.g. 106, 107, 113, 114, 115, 116, 120] coupled with the isolation switch [e.g. 112], the current monitor [e.g. 119], and the voltage monitor [e.g. 118], a voltage level signal representing the voltage level on the system line from the voltage monitor [e.g. output of 118], a current level signal representing the current level on the system line from the current monitor [e.g. output of 119].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by a current monitor coupled with the system line configured to measure a current level on the system line; a voltage monitor coupled with the first side of the system line and the second side of the system line, and configured to measure a voltage level on the system line, the voltage monitor being different from the current monitor; and a controller coupled with the isolation switch, the current monitor, and the voltage monitor; a voltage level signal representing the voltage level on the system line from the voltage monitor as taught by Matsushita in order of being able to acquire voltage and current with high accuracy.
Hopf [e.g. Fig. 1b] teaches an isolation circuit of a fire detection system, comprising: an isolation switch [e.g. S1] coupled with a system line [e.g. Iin-Iout] of the fire detection system [e.g. paragraph 020 recites “the protective circuit according to the disclosure is able, in a safety situation, for example a fire situation, to disconnect the PV module connected to the input of the protective circuit from the output of the protective circuit and thus brings about a disconnection of the corresponding PV module that prevents an energy emission of the PV module”]; 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by an isolation circuit of a fire detection system, comprising: an isolation switch coupled with a system line of the fire detection system as taught by Hopf in order of being able to prevent endangerment of persons.

Regarding claim 10, Yasusaka [e.g. Fig. 2 - 5] discloses a method for zone isolation by a controller [e.g. 13 and 22] of an isolation circuit, comprising: detecting a short circuit on a system line [e.g. paragraph 084 recites “Operational amplifier 1201 is provided to prevent overcurrent protective device 1 from being destroyed for example as a current larger than tolerable current Ito1 flows because of a ground fault or a short circuit. More specifically, operational amplifier 1201 determines whether the voltage between drain terminal D and source terminal S of FET 11 exceed tolerable voltage Vto1.  When the voltage between drain terminal D and source terminal S of FET 11 exceeds tolerable voltage Vto1, operational amplifier 1201 outputs the limitation signal to controller 13 without delay”]; receiving a current level signal [e.g. at IN] representing a current level on the system line [e.g. IN represents a current level on the system line]  and a voltage level signal [e.g. at OUT terminal] representing a voltage level on the system line [e.g. OUT represents a voltage level on the system line], in response to detecting the short circuit [e.g. Fig. 5; paragraph 101 - 102 recite “FIG. 5 is a time chart for illustrating an operation of detector 22 when an abnormal situation such as a short circuit or a ground fault arises. As shown in FIG. 5, at time t9, for example a ground fault or a short circuit arises, and accordingly, current Tout rapidly increases, and reaches tolerable current Itol. Operational amplifier 1201 outputs the limitation signal to controller 13 immediately after time t9.  In response to the limitation signal, controller 13 controls FET 11 to limit the current that flows through FET 11 to tolerable current Itol. For a period of time from time t9 to time t10, current Tout exceeds second threshold value Iocp2. The period of time from time t9 to time t10 reaches second delay time L2.  Second detection circuit 122 outputs the turn-off signal to controller 13 immediately after time t10.  Controller 13 turns off FET 11 in response to the turn-off signal”]; determining whether one or more detection thresholds are satisfied based on the current level signal and the voltage level signal [e.g. paragraphs 101 – 102 above]; controlling an isolation switch [e.g. 11] coupled with the system line to open or to remain opened to isolate a first side [e.g. Vin side] of the system line from a second side [e.g. load side] of the system line when the one or more detection thresholds are not satisfied [e.g. paragraphs 101 – 102 above]; and controlling the isolation switch to close or to remain closed to not isolate the first side from the second side when the one or more detection thresholds are satisfied [e.g. paragraphs 099 - 122 recite “Current Tout exceeds first threshold value Iocp1 for a period of time from time t3 to time t4 and a period of time from time t5 to time t6.  However, the period of time from time t3 to time t4 is shorter than first delay time L1.  First detection circuit 121 does not output the turn-off signal to controller 13 immediately after time t3.  In contrast, the period of time from time t5 to time t6 reaches first delay time L1. First detection circuit 121 outputs the turn-off signal to controller 13 immediately after time t6. Controller 13 turns off FET 11 in response to the turn-off signal. FIG. 4 is a time chart for illustrating an operation of second detection circuit 122.  As shown in FIG. 4, between time t7 and time t8, current Tout exceeds second threshold value Iocp2. The period of time from time t7 to time t8 reaches second delay time L2.  Second detection circuit 122 outputs the turn-off signal to controller 13 immediately after time t8.  Controller 13 turns off FET 11 in response to the turn-off signal. FIG. 5 is a time chart for illustrating an operation of detector 22 when an abnormal situation such as a short circuit or a ground fault arises. As shown in FIG. 5, at time t9, for example a ground fault or a short circuit arises, and accordingly, current Tout rapidly increases, and reaches tolerable current Itol. Operational amplifier 1201 outputs the limitation signal to controller 13 immediately after time t9.  In response to the limitation signal, controller 13 controls FET 11 to limit the current that flows through FET 11 to tolerable current Itol. For a period of time from time t9 to time t10, current Tout exceeds second threshold value Iocp2. The period of time from time t9 to time t10 reaches second delay time L2. Second detection circuit 122 outputs the turn-off signal to controller 13 immediately after time t10.  Controller 13 turns off FET 11 in response to the turn-off signal”]. 
Yasusaka fails to disclose receiving a current level signal representing a current level on the system line from a current monitor of the isolation circuit coupled with the system line ; and a voltage level signal representing a voltage level on the system line from a voltage monitor of the isolation circuit coupled with the system line; a fire detection system.
Matsushita [e.g. Fig. 1 - 3] teaches receiving [e.g. 116] a current level signal [e.g. output of 119] representing a current level on the system line from a current monitor [e.g. 119] of the isolation circuit coupled with the system line  [e.g. 102- GND]; and a voltage level signal [e.g. output of 118] representing a voltage level on the system line from a voltage monitor [e.g. 118] of the isolation circuit coupled with the system line.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by a current level signal representing a current level on the system line from a current monitor of the isolation circuit coupled with the system line ; and a voltage level signal representing a voltage level on the system line from a voltage monitor of the isolation circuit coupled with the system lineas taught by Matsushita in order of being able to acquire voltage and current with high accuracy.
Hopf [e.g. Fig. 1b] teaches an isolation circuit of a fire detection system, comprising: an isolation switch [e.g. S1] coupled with a system line [e.g. Iin-Iout] of the fire detection system [e.g. paragraph 020 recites “the protective circuit according to the disclosure is able, in a safety situation, for example a fire situation, to disconnect the PV module connected to the input of the protective circuit from the output of the protective circuit and thus brings about a disconnection of the corresponding PV module that prevents an energy emission of the PV module”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by an isolation circuit of a fire detection system, comprising: an isolation switch coupled with a system line of the fire detection system as taught by Hopf in order of being able to prevent endangerment of persons.

Claim(s) 3, 4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasusaka in view of Matsushita and further in view of Hopf and further in view of US Pub. No. 2012/0098517; (hereinafter Esumi).

Regarding claim 3, Yasusaka fails to disclose further comprising: a comparator coupled between the current monitor and the controller and configured to receive the current level signal from the current monitor and provide a current alert signal to the controller when the current level signal does not satisfy a current threshold.  
Esumi [e.g. Figs. 1 and 11] teaches further comprising: a comparator [e.g. 22] coupled between the current monitor [e.g. 25,21,N1-N2] and the controller [e.g. 16] and configured to receive the current level signal [e.g. V1] from the current monitor and provide a current alert signal [e.g. output of 22] to the controller when the current level signal does not satisfy a current threshold [e.g. paragraph 089 recites “Comparator 22 detects whether or not voltage V1 is higher than a threshold voltage. If the voltage V1 is higher than the threshold voltage, comparator 22 outputs a detection signal indicating detection of over-current. Receiving the detection signal, gate control unit 16 controls MOS transistors 15 and 25 for over-current protection”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by further comprising: a comparator coupled between the current monitor and the controller and configured to receive the current level signal from the current monitor and provide a current alert signal to the controller when the current level signal does not satisfy a current threshold as taught by Esumi in order of being able to detect over-current with high accuracy.

Regarding claim 4, Yasusaka fails to disclose wherein the controller is further configured to: transition from a sleep mode to an awake mode or remain in the awake mode based on the current alert signal provided from the comparator.  
Esumi [e.g. Figs. 1 and 11] teaches wherein the controller is further configured to: transition from a sleep mode to an awake mode or remain in the awake mode based on the current alert signal provided from the comparator [e.g. awake mode; paragraph 089 further recites “Receiving the detection signal, gate control unit 16 controls MOS transistors 15 and 25 for over-current protection.  For example, gate control unit 16 limits the currents flowing through MOS transistors 15 and 25 or outputs a signal for turning off MOS transistors 15 and 25, to the gates of MOS transistors 15 and 25.”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by wherein the controller is further configured to: transition from a sleep mode to an awake mode or remain in the awake mode based on the current alert signal provided from the comparator as taught by Esumi in order of being able to provide continuous over-current protection.

Regarding claim 12, Yasusaka fails to disclose further comprising: receiving, by a comparator coupled between the current monitor and the controller, the current level signal from the current monitor; and providing a current alert signal to the controller when the current level signal does not satisfy a current threshold.  
Esumi [e.g. Figs. 1 and 11] teaches further comprising: receiving, by a comparator [e.g. 22] coupled between the current monitor [e.g. 25,21,N1-N2] and the controller [e.g. 16], the current level signal [e.g. V1] from the current monitor; and providing a current alert signal [e.g. output of 22] to the controller when the current level signal does not satisfy a current threshold [e.g. paragraph 089 recites “Comparator 22 detects whether or not voltage V1 is higher than a threshold voltage.  If the voltage V1 is higher than the threshold voltage, comparator 22 outputs a detection signal indicating detection of over-current. Receiving the detection signal, gate control unit 16 controls MOS transistors 15 and 25 for over-current protection”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by further comprising: receiving, by a comparator coupled between the current monitor and the controller, the current level signal from the current monitor; and providing a current alert signal to the controller when the current level signal does not satisfy a current threshold as taught by Esumi in order of being able to detect over-current with high accuracy.

Regarding claim 13, Yasusaka fails to disclose further comprising: transitioning, by the controller, from a sleep mode to an awake mode or remaining in the awake mode based on the current alert signal provided from the comparator.  
Esumi [e.g. Figs. 1 and 11] teaches further comprising: transitioning, by the controller, from a sleep mode to an awake mode or remaining in the awake mode based on the current alert signal provided from the comparator [e.g. awake mode; paragraph 089 further recites “Receiving the detection signal, gate control unit 16 controls MOS transistors 15 and 25 for over-current protection.  For example, gate control unit 16 limits the currents flowing through MOS transistors 15 and 25 or outputs a signal for turning off MOS transistors 15 and 25, to the gates of MOS transistors 15 and 25.”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by wherein the controller is further configured to: transition from a sleep mode to an awake mode or remain in the awake mode based on the current alert signal provided from the comparator as taught by Esumi in order of being able to provide continuous over-current protection.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasusaka in view of Matsushita, Hopf, Esumi and further in view of US Pub. No. 2014/0092505; (hereinafter Norris).

Regarding claim 5, Yasusaka fails to disclose wherein the controller is further configured to: determine a first side of the isolation circuit is closest to the short circuit based on the current alert signal provided from the comparator.  
Norris [e.g. Fig. 2] teaches wherein the controller is further configured to: determine a first side of the isolation circuit is closest to the short circuit based on the current alert signal provided from the comparator [e.g. paragraph 021 recites “each over current detector 250 includes an amplifier that is monitored individually by ATE system I/Os via a threshold detector circuit 255. Further, the voltage magnitude and position of each detector may be used to provide real time information about the location and magnitude of the over current event”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by wherein the controller is further configured to: determine a first side of the isolation circuit is closest to the short circuit based on the current alert signal provided from the comparator as taught by Norris in order of being able to find a location of a fault so as to provide proper quick and effective action.

Claim(s) 6 – 7 and 15 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasusaka in view of Matsushita, Hopf and further in view of US Pub. No. 2012/0293017; (hereinafter Lidsky).

Regarding claim 6, Yasusaka fails to disclose further comprising: a timer configured to initiate at a first time in response to the current level signal and the voltage level signal being reviewed and to expire at a second time in response to a time period being satisfied.  
Lidsky [e.g. Fig. 3D] teaches further comprising: a timer configured to initiate at a first time in response to the current level signal and the voltage level signal being reviewed and to expire at a second time in response to a time period being satisfied [e.g. paragraph 0108 recites “a monitoring mechanism of an integrated protection and monitoring device (IPAMD) as described herein actively monitors electrical characteristics such as voltage, current, and/or power delivered from a switching mechanism to a load such as component 388 in FIG. 3D continuously, including during start-up and/or reset of the IPAMD. For instance, if at any time delivered power meets or exceeds a first threshold such as 240 VA, the controller of the IPAMD initiates a fault timer with a user-programmable time-out. For instance, the IPAMD can be configured to have more than one selectable time-out period. An external resistor can be coupled to a pin of the chip in which the IPAMD is implemented to program the time-out period. In some implementations, if power drawn by the load exceeds the first threshold for the entire time-out period, but the magnitude of the power draw is less than a second threshold, which can similarly be a programmable setting, the switching mechanism will not be switched off until the end of the time-out period. If this over-power event ends before the expiration of the time-out period, the timer will be reset, and the controller will not switch off the switching mechanism in response to the over-power event. In some instances, the switching mechanism will not be switched off unless the voltage, current, and/or power drawn by the load exceeds both the first threshold and the second threshold at some moment during the time-out period. In some instances, switch-off occurs in response to the drawn voltage, current, and/or power exceeding both thresholds for the entire time-out period or some designated fraction thereof. In some other implementations, the switching mechanism is not switched off until both the first and the second thresholds are exceeded, regardless of any time-out period.  As described above, a reporting signal output from the IPAMD can indicate whether the first and/or the second thresholds have been met or exceeded at any given time”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by further comprising: a timer configured to initiate at a first time in response to the current level signal and the voltage level signal being reviewed and to expire at a second time in response to a time period being satisfied as taught by Lidsky in order of being able to provide enhanced protection.

Regarding claim 7, Yasusaka [e.g. Fig. 2 - 5] discloses wherein the controller is further configured to: receive a second current level signal representing a second current level on the system line at the second time [e.g. Fig. 5 at t7] and a second voltage level signal representing a second voltage level on the system line at the second time [e.g. at t7]; and determine whether the short circuit is false or not is further based on the second current level signal and the second voltage level signal [e.g. paragraphs 098-102 recites “FIG. 3 is a time chart for illustrating an operation of first detection circuit 121. As shown in FIG. 3, between time t1 and time t2, a rush current is caused as load 100 operates. This rush current exceeds both first threshold value Iocp1 and second threshold value Iocp2.  However, a period of time for which this rush current exceeds these threshold values is shorter than both first delay time L1 and second delay time L2. Accordingly, neither first detection circuit 121 nor second detection circuit 122 output the turn-off signal. Current Tout exceeds first threshold value Iocp1 for a period of time from time t3 to time t4 and a period of time from time t5 to time t6. However, the period of time from time t3 to time t4 is shorter than first delay time L1. First detection circuit 121 does not output the turn-off signal to controller 13 immediately after time t3. In contrast, the period of time from time t5 to time t6 reaches first delay time L1. First detection circuit 121 outputs the turn-off signal to controller 13 immediately after time t6. Controller 13 turns off FET 11 in response to the turn-off signal. FIG. 4 is a time chart for illustrating an operation of second detection circuit 122. As shown in FIG. 4, between time t7 and time t8, current Tout exceeds second threshold value Iocp2. The period of time from time t7 to time t8 reaches second delay time L2. Second detection circuit 122 outputs the turn-off signal to controller 13 immediately after time t8.  Controller 13 turns off FET 11 in response to the turn-off signal. FIG. 5 is a time chart for illustrating an operation of detector 22 when an abnormal situation such as a short circuit or a ground fault arises. As shown in FIG. 5, at time t9, for example a ground fault or a short circuit arises, and accordingly, current Tout rapidly increases, and reaches tolerable current Itol.  Operational amplifier 1201 outputs the limitation signal to controller 13 immediately after time t9.  In response to the limitation signal, controller 13 controls FET 11 to limit the current that flows through FET 11 to tolerable current Itol. For a period of time from time t9 to time t10, current Tout exceeds second threshold value Iocp2.  The period of time from time t9 to time t10 reaches second delay time L2.  Second detection circuit 122 outputs the turn-off signal to controller 13 immediately after time t10.  Controller 13 turns off FET 11 in response to the turn-off signal.”].

Regarding claim 15, Yasusaka fails to disclose further comprising: initiating a timer at a first time in response to the receiving of the current level signal and the voltage level signal; and stopping the timer at a second time in response to a time period being satisfied.  
Lidsky [e.g. Fig. 3D] teaches further comprising: initiating a timer at a first time in response to the receiving of the current level signal and the voltage level signal; and stopping the timer at a second time in response to a time period being satisfied [e.g. paragraph 0108 recites “a monitoring mechanism of an integrated protection and monitoring device (IPAMD) as described herein actively monitors electrical characteristics such as voltage, current, and/or power delivered from a switching mechanism to a load such as component 388 in FIG. 3D continuously, including during start-up and/or reset of the IPAMD. For instance, if at any time delivered power meets or exceeds a first threshold such as 240 VA, the controller of the IPAMD initiates a fault timer with a user-programmable time-out. For instance, the IPAMD can be configured to have more than one selectable time-out period. An external resistor can be coupled to a pin of the chip in which the IPAMD is implemented to program the time-out period. In some implementations, if power drawn by the load exceeds the first threshold for the entire time-out period, but the magnitude of the power draw is less than a second threshold, which can similarly be a programmable setting, the switching mechanism will not be switched off until the end of the time-out period. If this over-power event ends before the expiration of the time-out period, the timer will be reset, and the controller will not switch off the switching mechanism in response to the over-power event.  In some instances, the switching mechanism will not be switched off unless the voltage, current, and/or power drawn by the load exceeds both the first threshold and the second threshold at some moment during the time-out period. In some instances, switch-off occurs in response to the drawn voltage, current, and/or power exceeding both thresholds for the entire time-out period or some designated fraction thereof.  In some other implementations, the switching mechanism is not switched off until both the first and the second thresholds are exceeded, regardless of any time-out period.  As described above, a reporting signal output from the IPAMD can indicate whether the first and/or the second thresholds have been met or exceeded at any given time”.].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by further comprising: initiating a timer at a first time in response to the receiving of the current level signal and the voltage level signal; and stopping the timer at a second time in response to a time period being satisfiedas taught by Lidsky in order of being able to provide enhanced protection.

Regarding claim 16, Yasusaka [e.g. Fig. 2 - 5] discloses further comprising: receiving a second current level signal representing a second current level on the system line at the second time [e.g. Fig. 5; at t7] and a second voltage level signal representing a second voltage level on the system line at the second time [e.g. Fig. 5; at t7]; and determining whether the short circuit is false or not is further based on the second current level signal and the second voltage level signal [e.g. paragraphs 098-102 recites “FIG. 3 is a time chart for illustrating an operation of first detection circuit 121. As shown in FIG. 3, between time t1 and time t2, a rush current is caused as load 100 operates. This rush current exceeds both first threshold value Iocp1 and second threshold value Iocp2.  However, a period of time for which this rush current exceeds these threshold values is shorter than both first delay time L1 and second delay time L2. Accordingly, neither first detection circuit 121 nor second detection circuit 122 output the turn-off signal. Current Tout exceeds first threshold value Iocp1 for a period of time from time t3 to time t4 and a period of time from time t5 to time t6. However, the period of time from time t3 to time t4 is shorter than first delay time L1. First detection circuit 121 does not output the turn-off signal to controller 13 immediately after time t3. In contrast, the period of time from time t5 to time t6 reaches first delay time L1. First detection circuit 121 outputs the turn-off signal to controller 13 immediately after time t6. Controller 13 turns off FET 11 in response to the turn-off signal. FIG. 4 is a time chart for illustrating an operation of second detection circuit 122. As shown in FIG. 4, between time t7 and time t8, current Tout exceeds second threshold value Iocp2. The period of time from time t7 to time t8 reaches second delay time L2. Second detection circuit 122 outputs the turn-off signal to controller 13 immediately after time t8.  Controller 13 turns off FET 11 in response to the turn-off signal. FIG. 5 is a time chart for illustrating an operation of detector 22 when an abnormal situation such as a short circuit or a ground fault arises. As shown in FIG. 5, at time t9, for example a ground fault or a short circuit arises, and accordingly, current Tout rapidly increases, and reaches tolerable current Itol. Operational amplifier 1201 outputs the limitation signal to controller 13 immediately after time t9.  In response to the limitation signal, controller 13 controls FET 11 to limit the current that flows through FET 11 to tolerable current Itol. For a period of time from time t9 to time t10, current Tout exceeds second threshold value Iocp2. The period of time from time t9 to time t10 reaches second delay time L2.  Second detection circuit 122 outputs the turn-off signal to controller 13 immediately after time t10.  Controller 13 turns off FET 11 in response to the turn-off signal”].

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasusaka in view of Matsushita, Hopf and further in view of US Pub. No. 2004/0153215; (hereinafter Kearney).

Regarding claim 9, Yasusaka [e.g. Fig. 2 - 5] discloses a first voltage level at the first side of the system line [e.g. voltage at drain side] and a second voltage level at the second side of the system line [e.g. voltage at source side]; and wherein the controller is further configured to determine whether the short circuit is false or not further based on one or more of the first voltage level or the second voltage level [e.g. paragraph 098 - 102].
Yasusaka fails to explicitly disclose wherein the voltage monitor comprises: a first voltage monitor to measure a first voltage level at the first side of the system line; and a second voltage monitor to measure a second voltage level at the second side of the system line.
Kearney [e.g. Fig. 1] teaches wherein the voltage monitor comprises: a first voltage monitor [e.g. 4(b)] to measure a first voltage level at the first side of the system line; and a second voltage monitor [e.g. 4(a)] to measure a second voltage level at the second side of the system line.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by wherein the voltage monitor comprises: a first voltage monitor to measure a first voltage level at the first side of the system line; and a second voltage monitor to measure a second voltage level at the second side of the system line as taught by Lidsky in order of being able to monitor electrical characteristics at both sides of the switch.
Regarding claim 18, Yasusaka [e.g. Fig. 2 - 5] discloses a first voltage level at the first side of the system line [e.g. voltage at drain side] and a second voltage level at the second side of the system line [e.g. voltage at source side]; and determining whether the short circuit is false or not further based on one or more of the first voltage or the second voltage [e.g. paragraph 098 - 102].
Yasusaka fails to disclose wherein the voltage monitor comprises a first voltage monitor and a second voltage monitor, wherein the method further comprises: monitoring, by the first voltage monitor, a first voltage at the first side of the system line; monitoring, by the second voltage monitor, a second voltage at the second side of the system line. 
Kearney [e.g. Fig. 1] teaches wherein the voltage monitor comprises a first voltage monitor [e.g. 4(b)] and a second voltage monitor [e.g. 4(a)], wherein the method further comprises: monitoring, by the first voltage monitor [e.g. 4(b)], a first voltage at the first side of the system line [e.g. voltage at left side of 3]; monitoring, by the second voltage monitor [e.g. 4(a)], a second voltage at the second side of the system line [e.g. voltage at right side of 3].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by wherein the voltage monitor comprises a first voltage monitor and a second voltage monitor, wherein the method further comprises: monitoring, by the first voltage monitor, a first voltage at the first side of the system line; monitoring, by the second voltage monitor, a second voltage at the second side of the system line as taught by Lidsky in order of being able to monitor electrical characteristics at both sides of the switch.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasusaka in view of Matsushita, Hopf, and further in view of Norris.

Regarding claim 14, Yasusaka fails to disclose further comprising: determining a first side of the isolation circuit is closest to the short circuit based on a current alert signal provided from a comparator.  
Norris [e.g. Fig. 2] teaches further comprising: determining a first side of the isolation circuit is closest to the short circuit based on a current alert signal provided from a comparator [e.g. paragraph 021 recites “each over current detector 250 includes an amplifier that is monitored individually by ATE system I/Os via a threshold detector circuit 255. Further, the voltage magnitude and position of each detector may be used to provide real time information about the location and magnitude of the over current event”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by further comprising: determining a first side of the isolation circuit is closest to the short circuit based on a current alert signal provided from a comparator as taught by Norris in order of being able to find a location of a fault so as to provide proper quick and effective action.

Claim(s) 19 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasusaka in view of Matsushita, Hopf and further in view of US Pub. No. 2018/0152015; (hereinafter Cheng).

Regarding claim 19, Yasusaka [e.g. Fig. 2 - 5] discloses a zone isolation by a controller [e.g. 13] of an isolation circuit , comprising: detect a short circuit on a system line [e.g. paragraph 084 recites “Operational amplifier 1201 is provided to prevent overcurrent protective device 1 from being destroyed for example as a current larger than tolerable current Ito1 flows because of a ground fault or a short circuit. More specifically, operational amplifier 1201 determines whether the voltage between drain terminal D and source terminal S of FET 11 exceed tolerable voltage Vto1.  When the voltage between drain terminal D and source terminal S of FET 11 exceeds tolerable voltage Vto1, operational amplifier 1201 outputs the limitation signal to controller 13 without delay”]; receive a current level signal [e.g. at IN terminal / (Drain terminal)] representing a current level on the system line [e.g. IN/Drain terminals represents a current level on the system line] and a voltage level signal [e.g. at OUT/Source terminals] representing a voltage level on the system line [e.g. OUT/Source terminal represent a voltage level on the system line], in response to detecting the short circuit [e.g. Fig. 5; paragraph 101 - 102 recite “FIG. 5 is a time chart for illustrating an operation of detector 22 when an abnormal situation such as a short circuit or a ground fault arises. As shown in FIG. 5, at time t9, for example a ground fault or a short circuit arises, and accordingly, current Tout rapidly increases, and reaches tolerable current Itol. Operational amplifier 1201 outputs the limitation signal to controller 13 immediately after time t9.  In response to the limitation signal, controller 13 controls FET 11 to limit the current that flows through FET 11 to tolerable current Itol. For a period of time from time t9 to time t10, current Tout exceeds second threshold value Iocp2. The period of time from time t9 to time t10 reaches second delay time L2.  Second detection circuit 122 outputs the turn-off signal to controller 13 immediately after time t10.  Controller 13 turns off FET 11 in response to the turn-off signal”]; 21039636.00789F-FD-00187determine whether the short circuit is false or not based on one or more detection thresholds being satisfied by the current level signal and the voltage level signal [e.g. paragraphs 101 – 102 above]; control an isolation switch [e.g. 11] of the isolation circuit coupled with the system line to open or to remain opened to isolate a first side [e.g. Vin side] of the system line from a second side [e.g. load side] of the system line when the one or more detection thresholds are not satisfied [e.g. paragraphs 099 - 122]; and control the isolation switch to close or to remain closed to not isolate the first side from the second side when the one or more detection thresholds are satisfied [e.g. paragraphs 099 - 122 recite “Current Tout exceeds first threshold value Iocp1 for a period of time from time t3 to time t4 and a period of time from time t5 to time t6.  However, the period of time from time t3 to time t4 is shorter than first delay time L1.  First detection circuit 121 does not output the turn-off signal to controller 13 immediately after time t3.  In contrast, the period of time from time t5 to time t6 reaches first delay time L1. First detection circuit 121 outputs the turn-off signal to controller 13 immediately after time t6. Controller 13 turns off FET 11 in response to the turn-off signal. FIG. 4 is a time chart for illustrating an operation of second detection circuit 122.  As shown in FIG. 4, between time t7 and time t8, current Tout exceeds second threshold value Iocp2. The period of time from time t7 to time t8 reaches second delay time L2.  Second detection circuit 122 outputs the turn-off signal to controller 13 immediately after time t8.  Controller 13 turns off FET 11 in response to the turn-off signal. FIG. 5 is a time chart for illustrating an operation of detector 22 when an abnormal situation such as a short circuit or a ground fault arises. As shown in FIG. 5, at time t9, for example a ground fault or a short circuit arises, and accordingly, current Tout rapidly increases, and reaches tolerable current Itol. Operational amplifier 1201 outputs the limitation signal to controller 13 immediately after time t9.  In response to the limitation signal, controller 13 controls FET 11 to limit the current that flows through FET 11 to tolerable current Itol. For a period of time from time t9 to time t10, current Tout exceeds second threshold value Iocp2. The period of time from time t9 to time t10 reaches second delay time L2. Second detection circuit 122 outputs the turn-off signal to controller 13 immediately after time t10.  Controller 13 turns off FET 11 in response to the turn-off signal”]. 
Yasusaka fails to disclose receive a current level signal from a current monitor of the isolation circuit coupled with the system line and a voltage level signal from a voltage monitor of the isolation circuit coupled with the system line; a computer-readable medium storing computer executable code for zone isolation by a fire detection system.
Matsushita [e.g. Fig. 1 - 3] teaches receive [e.g. 116] a current level signal [e.g. at output of 119] from a current monitor [e.g. 119] of the isolation circuit coupled with the system line [e.g. 102 - GND] and a voltage level signal [e.g. output of 118] from a voltage monitor [e.g. 118] of the isolation circuit coupled with the system line.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yasusaka by receive a current level signal from a current monitor of the isolation circuit coupled with the system line and a voltage level signal from a voltage monitor of the isolation circuit coupled with the system line as taught by Matsushita in order of being able to acquire voltage and current with high accuracy.
Hopf [e.g. Fig. 1b] teaches zone isolation by a fire detection system [e.g. paragraph 020 recites “the protective circuit according to the disclosure is able, in a safety situation, for example a fire situation, to disconnect the PV module connected to the input of the protective circuit from the output of the protective circuit and thus brings about a disconnection of the corresponding PV module that prevents an energy emission of the PV module”].
It would have been obvious to one having ordinary skill in the art beofre the effective filing date to modify Yasusaka by zone isolation by a fire detection system as taught by Hopf in order of being able to prevent endangerment of persons.
Cheng discloses a computer-readable medium storing computer executable code for zone isolation [e.g. paragraph 020 recites “The control device 140 comprises a controller 142 and a memory device 144, as depicted in FIG. 1B.  The controller 142 is to operate to control switching operations of the power switching device SW1 and the memory device 144 is for storing data and instructions for use by the controller 142. The controller 142 may be a processor, a microprocessor or a microcontroller which is to execute stored instructions to operate to switch the path interconnecting the source side S and the load side L from a very high impedance off-state to a very low impedance on-state and vice versa”].
It would have been obvious to one having ordinary skill in the art beofre the effective filing date to modify Yasusaka by zone isolation by a fire detection system as taught by Cheng in order of being able to provide efficiency.
Regarding claim 20, Yasusaka [e.g. Fig. 2] discloses further comprising code to: transition from a sleep mode to an awake mode or remain in the awake mode in response to an alert signal [e.g. output of 121] being received from one or more of the current monitor or the voltage monitor [e.g. remain in the awake mode; paragraph 094 recites “Comparator 1211 determines whether the voltage between drain terminal D and source terminal S of FET 11 exceeds voltage Vocp2. When the voltage between drain terminal D and source terminal S of FET 11 exceeds Vocp2, comparator 1221 outputs a signal to delay circuit 1222 accordingly”. Paragraph 098 recites “FIG. 3 is a time chart for illustrating an operation of first detection circuit 121. As shown in FIG. 3, between time t1 and time t2, a rush current is caused as load 100 operates. This rush current exceeds both first threshold value Iocp1 and second threshold value Iocp2. However, a period of time for which this rush current exceeds these threshold values is shorter than both first delay time L1 and second delay time L2. Accordingly, neither first detection circuit 121 nor second detection circuit 122 output the turn-off signal”].

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on same ground of rejection applied in the prior rejection specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838